DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendments filing on 08/05/2021.
Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claims 22-29 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV (2012/0205421) (referred to Shelton) in view of reference Sung et al. (7845912).
Regarding claim 22, Shelton disclose a robotic surgical system (1000), comprising:
a robot (1106);
a surgical stapling tool (1200), comprising:
a housing (1301) comprising an interface (1230) for attachment to said robot (1106), wherein the interface comprises:
a first rotatable input (1304);
a second rotatable input (1304);
a third rotatable input (1304);
a shaft (2008) from said housing (1301);
an end effector (2012) extending from said shaft (2008), wherein said end effector (2012) comprises:
a proximal end (page 6 paragraph 157);
a distal end (page 6 paragraph 157);
an anvil jaw (2024); and
a staple cartridge jaw (2022) comprising deployable staples; and
a firing drive (2200) operably couple to said first rotatable input (1304); 
wherein said firing drive (2200) comprises a firing member (2032) configured to move from said proximal end toward said distal end of said end effector (2012) during a staple firing stroke;
an electric motor (1120) configured to drive said firing member (2032);
a power source (page 23 paragraph 243) configured to supply current to said electric motor; and
a motor control system (page 9 paragraph 176).
(Figures 13-22 and Page 6 paragraph 157, Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243)
However, Shelton does not disclose the motor control system comprises a current detection circuit and a pulse width modulation circuit.
Sung et al. disclose a controlling apparatus for a motor, wherein said apparatus comprises: pulse width modulation circuit (220); a current detection circuit (110); and a voltage detecting circuit (100), wherein the pulse width modulation circuit (220) is configured to vary the current and voltage applied to the motor based on the detected current and detected voltage. (Figure 4 and Column 3 lines 52-65, Column 5 lines 1-4)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the tool of Shelton by incorporating the pulse width modulation circuit, current detection circuit, and voltage detecting circuit as taught by Sung et al., since column 2 lines 13-16 of Sung et al. states such a modification would allow for driving efficiency and reliability of the motor.
When modifying Shelton in view of Sung et al., the pulse width modulation circuit is interpreted to control the current and voltage applied to the motor during the whole stapling operation, including the advancing of the firing member toward the distal end during the staple firing stroke.
Regarding claim 23, Shelton modified by Sung et al. disclose a display screen (Shelton – 1002) configured to display an operational status of said surgical stapling tool (Shelton – 1200). (Shelton – Page 8 paragraph 174)
Regarding claim 24, Shelton modified by Sung et al. disclose said end effector (Shelton – 2012) is replaceably attached to said shaft (Shelton – 2008).  (Shelton – Page 27 paragraph 265)
Regarding claim 25, Shelton disclose a robotic surgical system (1000), comprising:
a robot (1106);
a surgical stapling tool (1200), comprising:
a housing (1301) comprising an interface (1230) for attachment to said robot (1106), wherein the interface comprises:
a first rotatable input (1304);
a second rotatable input (1304);
a third rotatable input (1304);
a shaft (2008) from said housing (1301);
an end effector (2012) extending from said shaft (2008), wherein said end effector (2012) comprises:
a proximal end (page 6 paragraph 157);
a distal end (page 6 paragraph 157);
an anvil jaw (2024); and
a staple cartridge jaw (2022) comprising deployable staples; and
a firing drive (2200) operably couple to said first rotatable input (1304), 
wherein said firing drive (2200) comprises a firing member (2032) configured to move within said end effector (2012) during a staple firing stroke, and
wherein said firing member (2032) is configured to move from said proximal end toward said distal end of said end effector (2012) during a staple firing stroke;
an electric motor (1120) configured to drive said firing member (2032);
a power source (page 23 paragraph 243) configured to supply current to said electric motor; and
a motor control system (page 9 paragraph 176).
(Figures 13-22 and Page 6 paragraph 157, Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243)
However, Shelton does not disclose the motor control system comprises a voltage regulation circuit and a pulse width modulation circuit.
Sung et al. disclose a controlling apparatus for a motor, wherein said apparatus comprises: pulse width modulation circuit (220); a current detection circuit (110); and a voltage detecting circuit (100), wherein the pulse width modulation circuit (220) is configured to vary the current and voltage applied to the motor based on the detected current and detected voltage. (Figure 4 and Column 3 lines 52-65, Column 5 lines 1-4)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the tool of Shelton by incorporating the pulse width modulation circuit, current detection circuit, and voltage detecting circuit as taught by Sung et al., since column 2 lines 13-16 of Sung et al. states such a modification would allow for driving efficiency and reliability of the motor.
When modifying Shelton in view of Sung et al., the pulse width modulation circuit is interpreted to control the current and voltage applied to the motor during the whole stapling operation, including the advancing of the firing member toward the distal end during the staple firing stroke.
Regarding claim 26, Shelton modified by Sung et al. disclose a display screen (Shelton – 1002) configured to display an operational status of said surgical stapling tool (Shelton – 1200). (Shelton – Page 8 paragraph 174)
Regarding claim 27, Shelton modified by Zemlok et al. disclose said end effector (Shelton – 2012) is replaceably attached to said shaft (Shelton – 2008).  (Shelton – Page 27 paragraph 265)
Regarding claim 28, Shelton disclose a surgical stapling tool (1200) for use with a robotic surgical system (1000), wherein the surgical stapling tool (1200) comprises:
a housing (1301) comprising an interface (1230) for attachment to said robotic surgical system (1000), wherein the interface comprises rotatable inputs (1304);
a shaft (2008) from said housing (1301);
an end effector (2012) extending from said shaft (2008), wherein said end effector (2012) comprises:
a proximal end (page 6 paragraph 157);
a distal end (page 6 paragraph 157);
an anvil jaw (2024); and
a staple cartridge jaw (2022) comprising deployable staples; and
a firing drive (2200) operably couple to one of the rotatable input (1304); 
wherein said firing drive (2200) comprises a firing member (2032) configured to move from said proximal end toward distal end of said end effector (2012) during a staple firing stroke during a staple firing stroke; and
wherein a firing force is exerted by said firing member during a staple firing stroke.
(Figures 13-22 and Page 6 paragraph 157, Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243)
However, Shelton does not disclose a pulse width modulation circuit.
Sung et al. disclose a controlling apparatus for a motor, wherein said apparatus comprises: pulse width modulation circuit (220); a current detection circuit (110); and a voltage detecting circuit (100), wherein the pulse width modulation circuit (220) is configured to vary the current and voltage applied to the motor based on the detected current and detected voltage. (Figure 4 and Column 3 lines 52-65, Column 5 lines 1-4)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the tool of Shelton by incorporating the pulse width modulation circuit, current detection circuit, and voltage detecting circuit as taught by Sung et al., since column 2 lines 13-16 of Sung et al. states such a modification would allow for driving efficiency and reliability of the motor.
When modifying Shelton in view of Sung et al., the pulse width modulation circuit is interpreted to control the current and voltage applied to the motor during the whole stapling operation, including the advancing of the firing member toward the distal end during the staple firing stroke.  Since the firing force is related to the current supplied to the motor, the pulse width modulation circuit is also interpreted to vary the current and voltage applied to the motor based on the firing force during said staple firing stroke.
Regarding claim 29, Shelton modified by Sung et al. disclose said end effector (Shelton – 2012) is replaceably attached to said shaft (Shelton – 2008).  (Shelton – Page 27 paragraph 265)

Response to Arguments
The Amendments filed on 08/05/2021 have been entered.  Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claims 22-29 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Shelton, IV (2012/0205421) modified by reference Zemlok et al. (2009/0090763), the arguments have been considered but are moot because the new ground of rejections does not rely on the combination of references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        September 7, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731